Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1.	The terminal disclaimer filed on 20 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/967,133 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
2.	Applicant’s arguments, see page 7, line 28, filed 20 September 2022, with respect to the rejection of Claims 1-2, 5-8, and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Kozakai et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/043147 A1, English language equivalent cited herein: United States Patent Publication No. US 2017/0263444 A1), hereinafter Kozakai, and in further view of Gallagher et al. (United States Patent Publication No. US 2014/0051015 A1), hereinafter Gallagher, have been fully considered and, in light of the claim amendments made, are persuasive.  The rejection of Claims 1-2, 5-8, and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Kozakai, and in further view of Gallagher, have been withdrawn.
3.	Applicant’s arguments, see page 8, line 23, filed 20 September 2022, with respect to the rejection of Claims 9-10, 13-17, 24-25, and 28-29 under 35 U.S.C. 103 as being unpatentable over by Lee et al. (United States Patent Publication No. US 2013/0337370 A1), hereinafter Lee, and in further view of Gallagher et al. (United States Patent Publication No. US 2014/0051015 A1), hereinafter Gallagher; and Claims 11-12 and 26-27 under 35 U.S.C. 103 as being unpatentable over by Lee, and in further view of Gallagher, and in further view of Deweerd (United States Patent Publication No. US 2012/0141923 A1), hereinafter Deweerd; have been fully considered but they are not persuasive. Applicant argues that the protection layer taught by Gallagher renders Lee unsatisfactory for its intended purpose. Applicant cites Lee Paragraph [0029], which states:

In mask region 1100 d, the profile is configured to allow radiation of the second type to be transmitted through the absorptive layer 310 and the reflective layer 306 to deeper structures of the mask 300 such as the photomask substrate 302. The materials of these deeper structures including the photomask substrate 302 may exhibit greater contrast with the absorptive layer 310. Thus, this mask profile may provide a greater contrast between mask region 1100 c and 1100 d in response to radiation of the second type.

But this citation omits the beginning of Paragraph [0029] of Lee which states: 

Continuing in this embodiment, absorptive layer 310 prevents transmission of radiation of a second type, for example visible light used by a scanning tool. Thus, radiation of the second type directed at mask region 1100 c corresponding to a mask identifying feature is reflected and/or absorbed by the absorptive layer 310. However, if the reflective layer 306 has similar optical properties in response to radiation of the second type, light reflected from the reflective layer 306 may not provide sufficient contrast with light reflected from the absorptive layer 310.

Thus, “the radiation of the second type” is principally visible light. Therefore, for the protection layer taught by Gallagher to be unsatisfactory for Lee’s intended purpose, it must appreciably reduce the contrast between the etched or patterned regions of the multilayer resist structure and those regions which have not been etched or patterned regions, i.e. the protection layer much have low transmittance. Herein, it is important to note that the present application discloses that the protection layer comprises RuN, RuB, TaBO, Si3N4, CrON, CrN, Al2O3, TaON, B4C, SiC, TiN, TiO2 or SiN having a thickness of 1 nm to 30 nm, see Claim 11. A review of the academic literature, at minimum, teaches that alumina thin films have exceptionally high transmittance of visible light. Aslan, M.M.; Webster, N.A.; Byard, C.L.; Pereira, M.B.; Hayes, C.M.; Wiederkehr, R.S.; Mendes, S.B. Low-Loss Optical Waveguides for the Near Ultra-Violet and Visible Spectral Regions with Al(2)O(3) Thin Films from Atomic Layer Deposition. Thin Solid Films. 2010 Jun 30;518(17):4935-4940. Thus, the protection layer taught by Gallagher is not unsatisfactory for Lee’s intended purpose. And therefore, said rejections are maintained. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
5.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 9-10, 13-17, 24-25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (United States Patent Publication No. US 2013/0337370 A1), hereinafter Lee, and in further view of Gallagher et al. (United States Patent Publication No. US 2014/0051015 A1), hereinafter Gallagher.
7.	Regarding Claims 9-10, 13-16, Lee teaches (Paragraph [0010]) a method of fabricating a photomask, therein also referred to as a reflective mask. Lee teaches (Paragraph [0018]) forming a plurality of multilayers of reflecting films over a substrate, therein a reflective layer.  Lee teaches (Paragraphs [0018]) forming a capping layer, therein protective film, over the plurality of multilayers of reflecting films. Lee teaches (Paragraph [0019]) forming an absorption layer, therein an absorptive layer, over the capping layer. Lee teaches (Paragraph [0019]) forming a first photoresist layer, therein a photoresist layer, over portions of the absorption layer. Lee teaches (Paragraphs [0021-0023]) patterning portions of the first photoresist layer and the absorption layer, thereby forming first openings in the absorption layer, wherein the first openings expose portions of the capping layer. Lee teaches (Paragraph [0023]) removing, therein referred to as stripping, remaining portions of the first photoresist layer. Lee teaches (Paragraph [0024]) forming a second photoresist layer over portions of the absorption layer, wherein the second photoresist layer covers at least the first openings. Lee teaches (Paragraphs [0024-0027]) patterning portions of the absorption layer and the capping layer and the plurality of multilayer of reflecting films not covered by the second photoresist layer to form second openings. Lee teaches (Figures 9-11) wherein the second openings exposes portions of the substrate. Lee teaches (Paragraphs [0027]) removing, therein referred to as stripping, the second photoresist layer. Lee teaches (Paragraph [0017]) forming the substrate over a blind layer, therein referred to as a chucking layer, wherein the blind layer is a CrN layer. Lee teaches (Paragraphs [0018]) forming the plurality of multilayers of reflecting films that comprises alternately stacked layers of Mo and Si. Lee teaches (Paragraphs [0018]) forming the capping layer, wherein the capping layer includes Ruthenium (Ru). Lee teaches (Paragraphs [0019]) forming the absorption layer that includes a bilayer of TaBO and TaBN. Lee teaches (Paragraphs [0017]) the substrate comprising a low thermal expansion material.
8.	However, Lee fails to teach forming a protection layer inside the second openings. Furthermore, Lee also fails to teach forming the protection layer further includes forming the protection layer covering sidewalls of the second openings formed by the absorption layer, the capping layer, and the plurality of multilayer of reflecting films.
9.	Gallagher teaches (Fig. 12, Paragraph [0043]) forming a protection layer, therein referred to as a protective film, inside the second openings. Furthermore, Gallagher teaches (Fig. 12, Paragraph [0043]) forming the protection layer covering sidewalls of the second openings formed by the absorption layer, therein referred to as the absorber layer, the capping layer, therein referred to as the buffer layer, and the plurality of multilayer of reflecting films, therein referred to as the multilayer reflective film. Gallagher teaches (Paragraph [0043]) that forming the protection layer protects the plurality of multilayer of reflecting films.
10.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Gallagher wherein forming a protection layer inside the second openings and wherein forming the protection layer covering sidewalls of the second openings formed by the absorption layer, the capping layer, and the plurality of multilayer of reflecting films. Doing so would result in a protection layer inside the second openings which protects the plurality of multilayer of reflecting films, as recognized by Gallagher.
11.	Regarding Claims 24-25 and 28-29, Lee teaches (Paragraph [0010]) a method of fabricating a photomask, therein also referred to as a reflective mask. Lee teaches (Paragraph [0018]) forming a plurality of multilayers of reflecting films over a substrate, therein a reflective layer.  Lee teaches (Paragraphs [0018]) forming a capping layer, therein protective film, over the plurality of multilayers of reflecting films. Lee teaches (Paragraph [0019]) forming an absorption layer, therein an absorptive layer, over the capping layer. Lee teaches (Paragraph [0019]) forming a first photoresist layer, therein a photoresist layer, over portions of the absorption layer. Lee teaches (Paragraphs [0021-0023]) patterning portions of the first photoresist layer and the absorption layer, thereby forming first openings in the absorption layer, wherein the first openings expose portions of the capping layer. Lee teaches (Paragraph [0023]) removing, therein referred to as stripping, remaining portions of the first photoresist layer. Lee teaches (Paragraph [0024]) forming a second photoresist layer over portions of the absorption layer, wherein the second photoresist layer covers at least the first openings. Lee teaches (Paragraphs [0024-0027]) patterning portions of the absorption layer and the capping layer and the plurality of multilayer of reflecting films not covered by the second photoresist layer, thereby forming second openings. Lee teaches (Figures 9-11) wherein the second openings exposes portions of the substrate. Lee teaches (Paragraphs [0027]) removing, therein referred to as stripping, the second photoresist layer. Lee teaches (Paragraph [0017]) forming the substrate over a blind layer, therein referred to as a chucking layer, wherein the blind layer is a CrN layer. Lee teaches (Paragraphs [0018]) forming the plurality of multilayers of reflecting films that comprises alternately stacked layers of Mo and Si. Lee teaches (Paragraphs [0019]) forming the absorption layer that includes a bilayer of TaBO and TaBN. 
12.	However, Lee fails to teach forming a protection layer inside the second openings. Furthermore, Lee also fails to teach forming the protection layer covering sidewalls of the second openings formed by the absorption layer, the capping layer, and the plurality of multilayer of reflecting films.
13.	Gallagher teaches (Fig. 12, Paragraph [0043]) forming a protection layer, therein referred to as a protective film, inside the second openings. Furthermore, Gallagher teaches (Fig. 12, Paragraph [0043]) forming the protection layer covering sidewalls of the second openings formed by the absorption layer, therein referred to as the absorber layer, the capping layer, therein referred to as the buffer layer, and the plurality of multilayer of reflecting films, therein referred to as the multilayer reflective film. Gallagher teaches (Paragraph [0043]) that forming the protection layer protects the plurality of multilayer of reflecting films.
14.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Gallagher wherein forming a protection layer inside the second openings and wherein forming the protection layer covering sidewalls of the second openings formed by the absorption layer, the capping layer, and the plurality of multilayer of reflecting films. Doing so would result in a protection layer inside the second openings which protects the plurality of multilayer of reflecting films, as recognized by Gallagher.

15.	Claims 1-2, 5-8, 11-12, 26-27, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (United States Patent Publication No. US 2013/0337370 A1), hereinafter Lee, and in further view of Gallagher et al. (United States Patent Publication No. US 2014/0051015 A1), hereinafter Gallagher, and in further view of Deweerd (United States Patent Publication No. US 2012/0141923 A1), hereinafter Deweerd.
16.	Regarding 1-2, 5-8, 11-12, and 33, Lee teaches (Paragraph [0010]) a method of fabricating a photomask, therein also referred to as a reflective mask. Lee teaches (Paragraph [0018]) forming a plurality of multilayers of reflecting films over a substrate, therein a reflective layer.  Lee teaches (Paragraph [0018]) forming a capping layer, therein protective film, over the plurality of multilayers of reflecting films. Lee teaches (Paragraph [0019]) forming an absorption layer, therein an absorptive layer, over the capping layer. Lee teaches (Paragraph [0019]) forming a first photoresist layer, therein a photoresist layer, over portions of the absorption layer. Lee teaches (Paragraphs [0021-0023]) patterning portions of the first photoresist layer and the absorption layer, thereby forming first openings in the absorption layer, wherein the first openings expose portions of the capping layer. Lee teaches (Paragraph [0023]) removing, therein referred to as stripping, remaining portions of the first photoresist layer. Lee teaches (Paragraph [0024]) forming a second photoresist layer over portions of the absorption layer, wherein the second photoresist layer covers at least the first openings. Lee teaches (Paragraphs [0024-0027]) patterning portions of the absorption layer and the capping layer and the plurality of multilayer of reflecting films not covered by the second photoresist layer to form second openings. Lee teaches (Figures 9-11) wherein the second openings exposes portions of the substrate. Lee teaches (Paragraphs [0027]) removing, therein referred to as stripping, the second photoresist layer. Lee teaches (Paragraph [0017]) forming the substrate over a blind layer, therein referred to as a chucking layer, wherein the blind layer is a CrN layer. Lee teaches (Paragraphs [0018]) forming the plurality of multilayers of reflecting films that comprises alternately stacked layers of Mo and Si. Lee teaches (Paragraphs [0018]) forming the capping layer, wherein the capping layer includes Ruthenium (Ru). Lee teaches (Paragraphs [0019]) forming the absorption layer that includes a bilayer of TaBO and TaBN. Lee teaches (Paragraphs [0017]) the substrate comprising a low thermal expansion material.
17.	Furthermore, as stated above, Lee teaches (Paragraphs [0027]) removing, therein referred to as stripping, the second photoresist layer, which, as detailed below, inherently involves the removal of the removal the protection layer from the top surface. However, Lee fails to teach forming a protection layer inside the second openings and on the top surface of the photoresist. Furthermore, Lee also fails to teach forming the protection layer further includes forming the protection layer covering sidewalls of the second openings formed by the absorption layer, the capping layer, and the plurality of multilayer of reflecting films. Furthermore, Lee fails to explicitly teach the composition and/or thickness of the protection film.
18.	Gallagher teaches (Fig. 12, Paragraph [0043]) forming a protection layer, therein referred to as a protective film, inside the second openings. Furthermore, Gallagher teaches (Fig. 12, Paragraph [0043]) forming the protection layer covering sidewalls of the second openings formed by the absorption layer, therein referred to as the absorber layer, the capping layer, therein referred to as the buffer layer, and the plurality of multilayer of reflecting films, therein referred to as the multilayer reflective film. Gallagher teaches (Paragraph [0043]) that forming the protection layer protects the plurality of multilayer of reflecting films.
19.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Gallagher wherein forming a protection layer inside the second openings and wherein forming the protection layer covering sidewalls of the second openings formed by the absorption layer, the capping layer, and the plurality of multilayer of reflecting films. Doing so would result in a protection layer inside the second openings which protects the plurality of multilayer of reflecting films, as recognized by Gallagher.
20.	Deweerd teaches (Paragraph [0013]) forming the protection layer, therein referred to as the protective capping layer, includes a layer of Al2O3, SiC, TiO2 or SiN. Deweerd teaches (Paragraph [0013]) the formation methods of the protection layer inherently result in the formation of a protection layer on the top surface of the photoresist. Furthermore, Deweerd teaches (Paragraphs [0013, 0029, and 0031]) forming the protection layer that includes the layer of Al2O3, SiC, TiO2 or SiN has a thickness of 1 nm to 2 nm. Deweerd teaches (Paragraph [0023]) that the protective capping layer of such compositions and thicknesses increases the photomask’s durability, thereby increasing the lifespan of the photomask, and enables more aggressive cleaning methods of the photomask.
21.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in further view of Gallagher to incorporate the teachings of Deweerd wherein forming the protection layer includes a layer of Al2O3, SiC, TiO2 or SiN and wherein forming the protection layer that includes the layer of Al2O3, SiC, TiO2 or SiN has a thickness of 1 nm to 2 nm. Doing so would result in an increase in the photomask’s durability and the enablement of using more aggressive cleaning methods of the photomask, as recognized by Deweerd.

22.	Regarding Claims 26-27, Lee teaches (Paragraph [0010]) a method of fabricating a photomask, therein also referred to as a reflective mask. Lee teaches (Paragraph [0018]) forming a plurality of multilayers of reflecting films over a substrate, therein a reflective layer.  Lee teaches (Paragraphs [0018]) forming a capping layer, therein protective film, over the plurality of multilayers of reflecting films. Lee teaches (Paragraph [0019]) forming an absorption layer, therein an absorptive layer, over the capping layer. Lee teaches (Paragraph [0019]) forming a first photoresist layer, therein a photoresist layer, over portions of the absorption layer. Lee teaches (Paragraphs [0021-0023]) patterning portions of the first photoresist layer and the absorption layer, thereby forming first openings in the absorption layer, wherein the first openings expose portions of the capping layer. Lee teaches (Paragraph [0023]) removing, therein referred to as stripping, remaining portions of the first photoresist layer. Lee teaches (Paragraph [0024]) forming a second photoresist layer over portions of the absorption layer, wherein the second photoresist layer covers at least the first openings. Lee teaches (Paragraphs [0024-0027]) patterning portions of the absorption layer and the capping layer and the plurality of multilayer of reflecting films not covered by the second photoresist layer, thereby forming second openings. Lee teaches (Figures 9-11) wherein the second openings exposes portions of the substrate. Lee teaches (Paragraphs [0027]) removing, therein referred to as stripping, the second photoresist layer. Lee teaches (Paragraph [0017]) forming the substrate over a blind layer, therein referred to as a chucking layer, wherein the blind layer is a CrN layer. Lee teaches (Paragraphs [0018]) forming the plurality of multilayers of reflecting films that comprises alternately stacked layers of Mo and Si. Lee teaches (Paragraphs [0019]) forming the absorption layer that includes a bilayer of TaBO and TaBN. 
23.	However, Lee fails to teach forming a protection layer inside the second openings. Furthermore, Lee also fails to teach forming the protection layer covering sidewalls of the second openings formed by the absorption layer, the capping layer, and the plurality of multilayer of reflecting films.
24.	Gallagher teaches (Fig. 12, Paragraph [0043]) forming a protection layer, therein referred to as a protective film, inside the second openings. Furthermore, Gallagher teaches (Fig. 12, Paragraph [0043]) forming the protection layer covering sidewalls of the second openings formed by the absorption layer, therein referred to as the absorber layer, the capping layer, therein referred to as the buffer layer, and the plurality of multilayer of reflecting films, therein referred to as the multilayer reflective film. Gallagher teaches (Paragraph [0043]) that forming the protection layer protects the plurality of multilayer of reflecting films.
25.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Gallagher wherein forming a protection layer inside the second openings and wherein forming the protection layer covering sidewalls of the second openings formed by the absorption layer, the capping layer, and the plurality of multilayer of reflecting films. Doing so would result in a protection layer inside the second openings which protects the plurality of multilayer of reflecting films, as recognized by Gallagher.
26.	Deweerd teaches (Paragraph [0013]) forming the protection layer, therein referred to as the protective capping layer, includes a layer of Al2O3, SiC, TiO2 or SiN. Furthermore, Deweerd teaches (Paragraphs [0013, 0029, and 0031]) forming the protection layer that includes the layer of Al2O3, SiC, TiO2 or SiN has a thickness of 1 nm to 2 nm. Deweerd teaches (Paragraph [0023]) that the protective capping layer of such compositions and thicknesses increases the photomask’s durability, thereby increasing the lifespan of the photomask, and enables more aggressive cleaning methods of the photomask.
27.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in further view of Gallagher to incorporate the teachings of Deweerd wherein forming the protection layer includes a layer of Al2O3, SiC, TiO2 or SiN and wherein forming the protection layer that includes the layer of Al2O3, SiC, TiO2 or SiN has a thickness of 1 nm to 2 nm. Doing so would result in an increase in the photomask’s durability and the enablement of using more aggressive cleaning methods of the photomask, as recognized by Deweerd.

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
29.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
30.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
31.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
32.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/01/2022